            Case 4:19-mj-00232-HCA Document 16 Filed 04/10/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA
                                       CENTRAL DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )   Case No. 4:19-mj-232
                Plaintiff,                        )
                                                  )
v.                                                )
                                                  )
DANIELLE DEANN LASLEY-EAKINS,                     )   DEFENDANT=S APPEAL
                                                  )   OF DETENTION ORDER
                Defendant.                        )


       Defendant Danielle Deann Lasley-Eakins, through counsel, requests pursuant to 18

U.S.C. ' 3145(b) that the court review the detention order issued by the Honorable Helen C.

Adams on April 3, 2019. In support of this motion, the defendant states as follows:

       1.       Ms. Lasley-Eakins has strong family ties, with two potential third party

custodians who are willing to assume the responsibility.

       2.       There is no risk of flight, Ms. Lasley-Eakins is 40 years old and has resided in

Iowa her entire life.

       3.       Any risk of danger to the community can be allayed by treatment for Ms. Lasley-

Eakins’ substance abuse and mental health issues.

       4.       Defense counsel has ordered the transcript of the detention hearing from the court

reporter.

       Defendant Danielle Deann Lasley-Eakins respectfully requests that the court review the

order of United States Magistrate Judge Helen C. Adams and order the defendant released on

appropriate conditions pending trial.
               Case 4:19-mj-00232-HCA Document 16 Filed 04/10/19 Page 2 of 2



                                                                    /s/ B. John Burns

                                                                  B. John Burns, Asst. Federal Defender
                                                                  FEDERAL PUBLIC DEFENDER’S OFFICE
                                                                  400 Locust Street, Suite 340
                                                                  Des Moines, Iowa 50309-2353
                                                                  PHONE: (515) 309-9610
                                                                  FAX: (515) 309-9625
                                                                  E-MAIL: b._john_burns@fd.org
                                                                  ATTORNEY FOR DEFENDANT

             CERTIFICATE OF SERVICE
I hereby certify that on April 10, 2019, I electronically filed
this document with the Clerk of Court using the ECF
system which will serve it on the appropriate parties.

                         /s/ Mindy Guynn
